[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON OBJECTION TO REQUEST TO AMEND NO. 129
The plaintiff in this action instituted suit for injuries sustained in an auto accident which occurred on July 30, 1986. On February 25, 1991 the plaintiff committed suicide. An administrator was appointed for his estate and the attorney for the estate — being the same attorney who represented the decedent while alive — has filed a request to amend the original complaint by filing a second count to the complaint. The defendant has filed the objection under consideration.
    A cause of action is that single group of facts which is claimed to have brought about an unlawful injury to the plaintiff and which entitles the plaintiff to relief . . . a change in, or an addition to, a ground of negligence or an art of negligence arising out of the single group of facts which was originally claimed to have brought about the unlawful injury to the plaintiff does not change the cause of action. . . It is proper to amplify or expand what has already CT Page 10208 been alleged in support of a cause of action, provided the identity of the cause of action remains substantially the same, but where an entirely new and different factual situation is presented, a new and different cause of action is stated.
Sharp v. Mitchell, 209 Conn. 59, 71-2 (1988).
The plaintiff's administrator alleges in the Second Count that the injuries the plaintiff decedent sustained in the automobile accident led to his death. The objection raised by the defendant might he more properly raised at another time.
The Objection to Request to Amend is overruled.
McGRATH, J.